NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                 Submitted July 2, 2012*
                                  Decided July 6, 2012

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 12‐1011

UNITED STATES OF AMERICA,                         Appeal from the United States District
                 Plaintiff‐Appellee,              Court for the Eastern District
                                                  of Wisconsin
      v.
                                                  No. 1:03‐cr‐261‐WCG
DEXTER ANDERSON,
             Defendant‐Appellant.                 William C. Griesbach, 
                                                  Judge.

                                       O R D E R

        Defendant Dexter Anderson appeals from the district court’s denial of his petition
for a reduced sentence under 18 U.S.C.  § 3582(c)(2) based on the Sentencing Commission’s
retroactive amendment of crack cocaine Sentencing Guidelines.  We affirm because the



      *
      This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 12‐1011                                                                                        Page 2

district  court  correctly  found  that  it  was  not  legally  authorized  to  reduce  Anderson’s
sentence.

        In 2004, defendant Anderson was found guilty by a jury of several crack cocaine and
firearm charges.  Under the Sentencing Guidelines then in effect, his offense level was 44
and his criminal history was III.  The Guidelines called for a life sentence, but Anderson did
not receive a guideline sentence.  He was sentenced after the Supreme Court had decided
Blakely v. Washington, 542 U.S. 296 (2004), which was understood by this court to call into
question the constitutionality of the then‐binding federal Sentencing Guidelines, see United
States v. Booker, 375 F.3d 508 (7th Cir. 2004), but before the Supreme Court had affirmed that
decision and held that the Constitution requires that the federal Guidelines be treated as
advisory in United States v. Booker, 543 U.S. 220 (2005).  Faced with this uncertainty, Judge
Griesbach correctly anticipated that he should treat the Guidelines as advisory, and he
decided not to impose the life sentence called for by the Guidelines.  He instead imposed
a sentence of 300 months (25 years) based on his consideration of the relevant sentencing
factors under 18 U.S.C. § 3553(a).  We affirmed Anderson’s conviction in a direct appeal in
which neither side challenged the below‐guideline sentence.  United States v. Anderson,
450 F.3d 294 (7th Cir. 2006).

        In 2007, the Sentencing Commission issued its Amendments 706 and 713 to reduce
the sentencing ranges for crack cocaine offenses and to make those changes applicable
retroactively so that a prisoner in Anderson’s position could apply for a reduced sentence
under 18 U.S.C. § 3582(c)(2).  Anderson applied for such relief, and the district court denied
his  petition.    At  that  time,  §  1B1.10(b)  allowed  a  district  court  to  grant  relief  if  it  had
originally imposed a below‐guideline sentence, but such reductions were discouraged if
the original sentence was a non‐guideline sentence pursuant to Booker and § 3553(a).  See
U.S.S.G. § 1B1.10(b)(2)(B) (2008).  The district court explained that Anderson’s original
below‐guideline  sentence  had  already  taken  into  account  the  discrepancy  between
sentences for crack and powder cocaine, and that an even lower sentence (closer to the
applicable 20‐year mandatory minimum sentence) would require the court to overlook
Anderson’s dangerous and violent actions during and after his arrest.  Anderson appealed
and we affirmed, finding no abuse of discretion.  365 Fed. Appx. 17 (7th Cir. 2010).

        In  2011,  the  Sentencing  Commission  adopted  Amendments  750  and  759,  both
effective November 1, 2011.  Amendment 750 made further retroactive reductions to the
crack  cocaine  Guidelines,  while  Amendment  759  limited  the  availability  of  relief  for
prisoners  who  received  below‐guideline  sentences  in  the  first  place.    Anderson  again
petitioned for relief under § 3582(c)(2), and the district court again denied relief.  Anderson
appeals this latest denial.
No. 12‐1011                                                                                  Page 3

       Because the district court concluded it did not have legal authority to grant relief,
the court did not exercise any discretion.  We review de novo such a determination about
the extent of the court’s legal authority under § 3582(c)(2).  United States v. Johnson, 571 F.3d
716, 717 (7th Cir. 2009); accord, United States v. Fanfan, 558 F.3d 105, 106 (1st Cir. 2009);
United States v. Melvin, 556 F.3d 1190, 1191 (11th Cir. 2009). 

       Section 1B1.10(b)(2)(A) imposes a limit on sentence reductions under § 3582(c)(2):
       Except as provided in subdivision (B), the court shall not reduce the defendant’s
       term of imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a
       term that is less than the minimum of the amended guideline range determined
       under subdivision (1) of this subsection.

Amendment 759 amended the referenced subdivision (B) to narrow the relief available. 
Now a defendants whose original sentence was below the new Guideline range is eligible
for  relief  only  if  his  original  sentence  was  based  on  a  downward  departure    based  on
substantial  assistance  to  the  government.    See  U.S.S.G.  §  1B1.10(b)(2)(B)  (2011).    That
exception does not apply to Anderson.  The district court correctly applied the amended
version of § 1B1.10(b) and concluded that Anderson was not eligible for relief.  See also
Dillon v. United States, 130 S. Ct. 2683, 2691‐92 (2010) (§ 1B1.10 is binding on requests for
relief under § 3582(c)(2)).

        To  avoid  this  result,  Anderson  argues  that  Dillon  is  not  controlling  and  that
§ 1B1.10(b)(2) should not be treated as binding, at least in his case, because the district court
never treated the Guidelines as binding, even in his original sentencing.  “To somehow treat
the guidelines as non‐binding in one venue and binding in the next venue is a clear abuse
of discretion.”  App. Br. 8.  Despite any superficial appeal this argument might have, it is
wrong.  Anderson’s original sentence of 25 years remains final unless and until a lower
sentence is authorized by law.  Section 3582(c)(2) provides the only potential legal authority
for  lowering  his  sentence.    It  provides  that  in  the  case  of  retroactive  reductions  of
Sentencing Guidelines, a court may reduce a defendant’s sentence of imprisonment “if such
a  reduction  is  consistent  with  applicable  policy  statements  issued  by  the  Sentencing
Commission.”    In  other  words,  the  only  statutory  authority  for  reducing  Anderson’s
sentence  delegates  to  the  Sentencing  Commission  the  power  to  impose  limits  on  such
reductions.  With Amendment 759, which took effect November 1, 2011, the Commission
imposed  just  such  a  limit  in  §  1B1.10(b)(2)(B).    That  limit  does  not  violate  Anderson’s
constitutional rights.  See Dillon, 130 S. Ct. at 2693 (holding that limits of § 1B1.10 were both
binding and constitutional when relief was sought under § 3582(c)(2)).
No. 12‐1011                                                                                   Page 4

       Finally, Anderson argues that the district court made a mistake in calculating the
Guidelines for his original sentence.  Anderson received a two‐level enhancement under
§ 2D1.1(b)(1) for possession of a dangerous weapon because there were two handguns in
his home along with the drugs when he was arrested.  He received an additional two‐level
enhancement under § 3C1.2 for reckless endangerment during flight.  While Anderson was
handcuffed during execution of a search warrant, he ran from the home and managed to
retrieve  one  of  the  handguns.    Police  officers  subdued  him  and  gained  control  of  the
firearm.  Anderson contends this was improper double‐counting according to § 3C1.2 and
its  Application Note  1.  His theory now is that if  two levels were removed, his  newly
amended Guideline range would be 292 to 365 months.  Under this theory, the district
court would have had legal authority to reduce his sentence by eight months, from 300
months to 292 months, the bottom of the amended range.

       This argument also fails.  Under § 3582(c)(2) and § 1B1.10(b)(1), the district court is
not authorized to revisit Guideline issues not affected by the applicable amendment, as the 
Supreme  Court  held  in  Dillon.    130  S.  Ct.  at  2694  (affirming  denial  of  relief  based  on
correcting other Guideline calculations).  Although we very much doubt that the district
court double‐counted (there is a big difference between merely having a gun present in the
house and fleeing while handcuffed to retrieve a gun that could be used to attack police
officers), the double‐counting issue can no longer be raised.

       AFFIRMED.